Case: 17-40781      Document: 00514305131         Page: 1    Date Filed: 01/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40781
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 11, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MARTIN GARZA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-88-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Martin Garza, Jr. appeals his guilty plea conviction of one count of
possession with intent to distribute a controlled substance. Garza argues that
the factual basis was insufficient to support his guilty plea conviction because
the Government failed to meet its obligation to prove that he knew the type
and quantity of drug involved in his offense. As Garza concedes, his argument
is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40781   Document: 00514305131   Page: 2   Date Filed: 01/11/2018


                              No. 17-40781

2009).   Garza’s motion for summary disposition is GRANTED, and the
judgment is AFFIRMED.




                                    2